DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1 & 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 11 of U.S. Patent No. 11,275,144. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the same steps are preformed to complete the same or similar task in each set of claims. In claim 8, the difference between recalibration and generating a calibration state are similar enough because they both produce a state of calibration, the first is newly calibrated and the second defines calibration, respectively. The present claims are also broader because they do not require all of the limitations of the issued patent.
Application 17/694304
Patent # 11,275,144
Claim 1
A method for verifying calibration of an electromagnetic scanner, the method comprising: detecting one or more peak frequency bands in electromagnetic signals collected by the electromagnetic scanner at a geographic location; comparing the one or more peak frequency bands to broadcast frequencies assigned to local radio stations of the geographic location; and indicating that the electromagnetic scanner is calibrated by finding at least one match between one peak frequency band of the peak frequency bands and one of the broadcast frequencies.
Claim 1
A method for detecting a calibration state of an Electromagnetic Interference (EMI) fingerprint scanning device, the method comprising: collecting electromagnetic signals with the EMI fingerprint scanning device for a test period of time at a geographic location; detecting one or more peak frequency bands in the collected electromagnetic signals; comparing the one or more peak frequency bands to carrier or center frequencies assigned to local radio stations at the geographic location to determine if a match is found; and generating a calibration state signal based at least in part on the comparing to indicate whether the EMI fingerprint scanning device is calibrated or not calibrated.
Claim 8 
A method for recalibrating an electromagnetic scanner, the method comprising: detecting one or more peak frequency bands in electromagnetic signals collected by the electromagnetic scanner at a geographic location; and recalibrating the electromagnetic scanner based at least in part on comparing the one or more peak frequency bands to broadcast frequencies assigned to local radio stations of the geographic location.
Claim 11
A non-transitory computer-readable medium storing computer-executable instructions for detecting a calibration state of an Electromagnetic Interference (EMI) fingerprint scanning device that, when executed by at least a processor of the EMI fingerprint scanning device, cause the EMI fingerprint scanning device to: collect electromagnetic signals with the EMI fingerprint scanning device for a test period of time at a geographic location; detect one or more peak frequency bands in the collected electromagnetic signals; compare the one or more peak frequency bands to carrier or center frequencies assigned to local radio stations at the geographic location to determine if a match is found; and generate a calibration state signal based at least in part on the comparing to indicate whether the EMI fingerprint scanning device is calibrated or not calibrated.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 8 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Guo et al (Translation of CN # 107181543).
Regarding Independent Claim 1, Guo teaches:
A method for verifying calibration of an electromagnetic scanner, the method comprising: 
detecting one or more peak frequency bands (See Paragraphs 0035-0042 of Applicant provided translation wherein distinct frequencies such as 1727MHz are disclosed. See table 2 and paragraph 0049 wherein the measurement signal is 1727MHz.) in electromagnetic signals collected by the electromagnetic scanner at a geographic location (See Paragraphs 0035-0042 of Applicant provided translation. Paragraph 0048 wherein one scans the signal location fingerprinting “when there is a radiation source in the room, each sensor node in the room scans and measures the frequency F, signal Intensity v and signal-to-noise ratio s of the signal in the corresponding frequency hand, at different positions, which are recorded as the measured position fingerprints. The measured position fingerprint includes v =[v1, v2, v3, …  vn] and s =[s1, s2, s3, …sn], where n represents the position number of the sensor receiving sensor node.”); 
comparing the one or more peak frequency bands to broadcast frequencies assigned to local radio stations of the geographic location (See Paragraphs 0035-0042 of Applicant provided translation wherein distinct frequencies are disclosed and it is stated that one would “locate the calibration data of the closest frequency band in the positron fingerprint database.” See Table 2 and paragraph 0049 wherein 1700MHz calibration of the position fingerprint data may be selected for matching, that is, using the number 17 in the above table, that is, the signal frequency F is used to locate the calibration data of the closest frequency band in the position fingerprint database Line data.); and 
indicating that the electromagnetic scanner is calibrated by finding at least one match between one peak frequency band of the peak frequency bands and one of the broadcast frequencies (See Table 2 and paragraph 0051.).
Regarding Independent Claim 8, Guo teaches:
A method for recalibrating an electromagnetic scanner, the method comprising: 
detecting one or more peak frequency bands (See Paragraphs 0035-0042 of Applicant provided translation wherein distinct frequencies such as 1727MHz are disclosed. See table 2 and paragraph 0049 wherein the measurement signal is 1727MHz.) in electromagnetic signals collected by the electromagnetic scanner at a geographic location (See Paragraphs 0035-0042 of Applicant provided translation. Paragraph 0048 wherein one scans the signal location fingerprinting “when there is a radiation source in the room, each sensor node in the room scans and measures the frequency F, signal Intensity v and signal-to-noise ratio s of the signal in the corresponding frequency hand, at different positions, which are recorded as the measured position fingerprints. The measured position fingerprint includes v =[v1, v2, v3, …  vn] and s =[s1, s2, s3, …sn], where n represents the position number of the sensor receiving sensor node.”); and 
recalibrating the electromagnetic scanner (See Table 2 and paragraph 0051.) based at least in part on comparing the one or more peak frequency bands to broadcast frequencies assigned to local radio stations of the geographic location (See Paragraphs 0035-0042 of Applicant provided translation wherein distinct frequencies are disclosed and it is stated that one would “locate the calibration data of the closest frequency band in the positron fingerprint database.” See Table 2 and paragraph 0049 wherein 1700MHz calibration of the position fingerprint data may be selected for matching, that is, using the number 17 in the above table, that is, the signal frequency F is used to locate the calibration data of the closest frequency band in the position fingerprint database Line data. The difference between recalibration and generating a calibration state are similar enough because they both produce a state of calibration, the first is newly calibrated and the second defines calibration, respectively.).


Allowable Subject Matter
Claims 2-7 & 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 2, Guo teaches all elements of claim 1, upon which this claim depends.
Guo does not explicitly teach requesting radio station identification information from a frequency data service for broadcast frequencies at the one or more peak frequency bands; and determining whether a response from the frequency data service includes a radio station near the geographic location that broadcasts on the one of the broadcast frequencies at the one peak frequency band to find the match.
Regarding Claim 3, Guo teaches all elements of claim 1, upon which this claim depends.
Guo does not explicitly teach requesting radio station identification information from a frequency data service for radio stations near the geographic location; and determining whether a response from the frequency data service includes a radio station that broadcasts on the one of the broadcast frequencies.
Regarding Claim 4, Guo teaches all elements of claim 1, upon which this claim depends.
Guo does not explicitly teach requesting radio station identification information from a frequency data service for radio stations near the geographic location that broadcast on broadcast frequencies at the one or more peak frequency bands; and determining whether a response from the frequency data service includes a radio station to find the match.
Regarding Claim 5, Guo teaches all elements of claim 1, upon which this claim depends.
Guo does not explicitly teach accepting as the geographic location one of: latitude and longitude coordinates from a global positioning system (GPS) receiver associated with the electromagnetic scanner; and user input in response to a prompt on a user interface of the electromagnetic scanner to input the geographic location.
Regarding Claim 6, Guo teaches all elements of claim 1, upon which this claim depends.
Guo does not explicitly teach in response to the verification that the electromagnetic scanner is calibrated, presenting a calibration verification on a user interface of the scanning device.
Regarding Claim 7, Guo teaches all elements of claim 1, upon which this claim depends.
Guo does not explicitly teach performing an EMI fingerprint scan of a target utility device to generate an EMI fingerprint for the target utility device; generating a calibration proof for the EMI fingerprint scan from the collected electromagnetic frequencies, the assigned radio station frequencies, and the calibration state signal; and including the calibration proof with the EMI fingerprint.
Regarding Claim 9,
The method of claim 8, further comprising: comparing the one or more peak frequency bands to the broadcast frequencies assigned to the local radio stations of the geographic location to find a match; in response to not finding the match between the one or more peak frequency bands and broadcast frequencies, generating a signal indicating that the electromagnetic scanner is not calibrated; and in response to finding the match, generating the signal indicating that the electromagnetic scanner is calibrated.
Regarding Claim 10,
The method of claim 8, wherein the recalibrating further comprises: identifying an error in a first calibration state of the electromagnetic scanner based on a difference between the peak frequency band and the broadcast frequencies assigned to the local radio stations of the geographic location; deriving one or more corrective coefficients to correct the error; and applying the one or more corrective coefficients to cause the electromagnetic scanner to be recalibrated to a second calibration state.
Regarding Claim 11,
The method of claim 8, further comprising multiplying output of an oscillator of the electromagnetic scanner by the corrective coefficient to apply the corrective coefficient.
Regarding Claim 12,
The method of claim 8, further comprising multiplying a synthesized frequency of the electromagnetic scanner by the corrective coefficient to apply the corrective coefficient.
Regarding Claim 13,
The method of claim 8, further comprising: presenting a prompt on a user interface of the electromagnetic scanner to input the geographic location; and accepting user input in response to the prompt as the geographic location.
Regarding Claim 14,
The method of claim 8, further comprising accepting latitude and longitude coordinates from a global positioning system (GPS) receiver associated with the electromagnetic scanner as the geographic location.

Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant. The specific structural and functional limitations have not been found in a single reference and would require impermissible hindsight to make any combination obvious. Examiner also notes that the limitations from claim 5 of Application 16/820807, which was allowed in a previous action, have been incorporated into independent claim 15. Therefore, these claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Regarding Independent Claim 15,
A method for self-calibration of an electromagnetic scanner, the method comprising: 
detecting a peak frequency band  in electromagnetic signals collected by the electromagnetic scanner at a geographic location; 
identifying an error in a first calibration state of the electromagnetic scanner based on a difference between the peak frequency band and broadcast frequencies assigned to local radio stations of the geographic location; 
deriving a corrective coefficient to correct the error; and
applying the corrective coefficient to collected electromagnetic signals to cause the electromagnetic scanner to be recalibrated to a second calibration state.
Regarding Claim 16,
The method of claim 15, further comprising: identifying a scalar by which at least the peak frequency band and a second peak frequency band both differ from at least two of the broadcast frequencies; and selecting an inverse of the scalar to be the corrective coefficient.
Regarding Claim 17,
The method of claim 15, further comprising multiplying output of a local oscillator of the electromagnetic scanner by the corrective coefficient to apply the corrective coefficient to collected electromagnetic signals.
Regarding Claim 18,
The method of claim 15, further comprising multiplying a synthesized frequency of the electromagnetic scanner by the corrective coefficient to apply the corrective coefficient to collected electromagnetic signals.
Regarding Claim 19,
The method of claim 15, further comprising: detecting one or more corrected peak frequency bands to which the corrective coefficient has been applied by the recalibrated electromagnetic scanner; comparing the one or more corrected peak frequency bands to broadcast frequencies assigned to local radio stations of the geographic location; finding at least one match between one corrected peak frequency band of the corrected peak frequency bands and one of the broadcast frequencies; and verifying that the electromagnetic scanner is calibrated in response to finding the at least one match.
Regarding Claim 20,
The method of claim 15, further comprising accepting latitude and longitude coordinates from a global positioning system (GPS) receiver associated with the electromagnetic scanner as the geographic location.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that disclose some limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858